Citation Nr: 0833772	
Decision Date: 10/01/08    Archive Date: 10/07/08

DOCKET NO.  07-02 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to an effective date earlier than December 15, 
1993 for the grant of service connection for post-traumatic 
stress disorder (PTSD) with panic disorder and obsessive 
compulsive features.  

(The issue of whether a January 12, 1989, decision of the 
Board of Veterans' Appeals (Board) that denied entitlement to 
service connection for psychiatric disability should be 
revised or reversed on the basis of clear and unmistakable 
error is the subject of a separate Board decision.)  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel


INTRODUCTION

The veteran had active military service from June 17, 1946 to 
April 9, 1948; from November 3, 1949 to October 16, 1953; and 
from October 21, 1953 to November 30, 1960.  

This matter comes to the Board following September 2005 and 
September 2006 rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  
In April 2008, the veteran testified during a hearing before 
the undersigned Veterans Law Judge sitting at the RO.  In 
June 2008, a Deputy Vice Chairman at the Board granted the 
veteran's motion to advance the appeal on the Board's docket 
pursuant to 38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. 
§ 20.900(c) (2007).

By way of history, in a March 2003 Board decision, the 
veteran was awarded service connection for PTSD.  
Subsequently, in a March 2003 rating decision, the RO 
implemented the Board's award and granted the veteran service 
connection and assigned a 70 percent rating for PTSD with 
panic disorder and obsessive compulsive features (hereinafter 
"PTSD"), effective from March 15, 1994.  The veteran did 
not timely appeal the RO's March 2003 rating decision.  
Thereafter, in June 2005, the veteran filed a freestanding 
claim for an effective date prior to March 15, 1994, for the 
grant of service connection for PTSD.  The RO denied the 
claim in September 2005 and the veteran perfected an appeal 
as to that issue.  

Subsequently, in a September 2006 rating decision, the RO, 
sua sponte, found clear and unmistakable error (CUE) in the 
March 2003 rating decision and assigned a new effective date 
of December 15, 1993, for the grant of service connection for 
PTSD.  The Board notes that the RO's finding of CUE in the 
March 2003 rating 

decision renders that decision a nullity.  See 38 U.S.C.A. 
§ 5109A (West 2002); 38 C.F.R. § 3.105(a) (2007) (a rating 
that constitutes a reversal or revision of a prior decision 
on the grounds of CUE has the same effect as if the decision 
had been made on the date of the prior decision.).  The 
veteran has appealed the September 2006 rating decision and 
the December 15, 1993 effective date assigned for the grant 
of service connection for PTSD.  

Finally, the Board notes that during the above-noted June 
2008 hearing, the veteran's representative appears to have 
alleged CUE in a March 15, 1977 RO rating decision and the 
denial of the veteran's claim for service connection for a 
fast heart beat (paroxysmal atrial tachycardia).  As this 
claim has not been adjudicated by the RO it is not before the 
Board; hence, the issue is referred to the RO for appropriate 
action.  


FINDINGS OF FACT

1.  In a January 12, 1989 decision, the Board denied the 
veteran's claim for service connection for psychiatric 
disability.  

2.  On December 15, 1993, the RO received a written statement 
from the veteran in which he noted his intent to file a claim 
for service connection for PTSD; the RO construed the 
veteran's statement as an informal claim for service 
connection for PTSD.  

3.  After the 1989 denial by the Board, there was no 
information or evidence that could be construed as a claim 
for service connection for PTSD pursuant to which an award of 
service connection could have been granted until December 15, 
1993.  




CONCLUSION OF LAW

An effective date earlier than December 15, 1993, for the 
grant of service connection for PTSD is not warranted.  38 
U.S.C.A. § 5110 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.1, 
3.151, 3.155, 3.400 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2008).  
To implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2007).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  

Effective May 30, 2008, VA revised 38 C.F.R. § 3.159 (2007).  
See 73 Fed. Reg. 23353-23356 (April 30, 2008).  In 
particular, the amended regulation removes the third sentence 
of 38 C.F.R. § 3.159(b)(1) which states that VA will request 
the claimant to provide any evidence in the claimant's 
possession that pertains to the claim.  Additionally, the 
fourth sentence of 38 C.F.R. § 3.159(b)(1) is changed to 
read, "The information and evidence that the claimant is 
informed that the claimant is to provide must be provided 
within one year of the date of the notice."  The amended 
regulation also adds a new paragraph, (b)(3), to 38 C.F.R. 
§ 3.159 which states that no duty to provide section 
38 U.S.C.A. § 5103(a) notice arises "[u]pon receipt of a 
Notice of Disagreement" or when "as a matter of law, 
entitlement to the benefit claimed cannot be established."  
The amendments to 38 C.F.R. § 3.159 apply to all applications 
for benefits pending before VA on, or filed after, May 30, 
2008.  

The Board notes that if a veteran files a claim for service 
connection for a disability, the claim is granted, and he 
files a notice of disagreement with respect to the rating 
assigned and/or effective date of the award-thereby 
initiating the appellate process-more detailed notice 
obligations arise, the requirements of which are set forth in 
sections 38 U.S.C.A. §§ 7105(d), 5103A, and 5104(a).  See 
Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The Court in 
Dunlap also held that if a claim for service connection is 
granted after the VCAA's enactment, VA remains obligated to 
provided notice to the veteran as it relates to disability 
rating and effective date elements, if such notice was not 
provided prior to the claim being substantiated.  Dunlap, 21 
Vet. App. at 116.  

Here, in a November 2006 notice letter, the RO notified the 
veteran of the evidence needed to substantiate his claim for 
an effective date prior to December 15, 1993 for grant of 
service connection for PTSD.  After the notice letter, the 
veteran was afforded an opportunity to respond.  Hence, the 
Board finds that the veteran has received notice of the 
information and evidence needed to substantiate his claim, 
and has been afforded ample opportunity to submit such 
information and evidence.  

The Board also finds that the November 2006 notice letter 
satisfies the statutory and regulatory requirement that VA 
notify a claimant what evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b)).  In that letter, the veteran was notified 
that the RO was required to make reasonable efforts to obtain 
medical records, employment records, or records from other 
Federal agencies.  The veteran was requested to identify any 
medical providers from whom he wanted the RO to obtain and 
consider evidence.  The veteran was also requested to submit 
evidence in his possession in support of his claim.  

With regard to the more detailed notice requirements in 
38 U.S.C.A. §§ 7105(d) and 5103A, the veteran was notified in 
October 2006 that an effective date of December 15, 1993 had 
been assigned for the grant of service connection for PTSD.  
Along with the notice, the veteran was provided a copy of the 
RO's September 2006 rating decision.  In that rating 
decision, the veteran was informed of the evidence the RO had 
considered and its reasons for assigning an effective date of 
December 15, 1993.  In December 2006, the RO issued the 
veteran a statement of the case (SOC).  The statement of the 
case apprised the veteran of the relevant criteria associated 
with his claim, and again provided the reasons for the RO's 
assignment of December 15, 1993 as the effective date for the 
grant of service connection for PTSD.  Consequently, the 
Board finds the more detailed notice requirements set forth 
in 38 U.S.C.A. §§ 7105(d) and 5103A have been met.  Nothing 
about the evidence or response to any notification suggests 
that the case must be re-adjudicated ab initio to satisfy the 
requirements of the VCAA.  

The Board also points out that there is no indication 
whatsoever that any additional action is needed to comply 
with the duty to assist in connection with the claim on 
appeal.  Here, the veteran's service treatment records are 
associated with the claims file as well as relevant post-
service VA and private treatment records.  Neither the 
veteran nor his representative has otherwise alleged that 
there are any outstanding medical records probative of the 
veteran's claim that need to be obtained.  Under these 
circumstances, the Board finds that VA has complied with all 
duties to notify and assist required under 38 U.S.C.A. 
§ 5103A and 38 C.F.R. § 3.159.  

II. Analysis

Generally, except as otherwise provided, the effective date 
of an evaluation and award of pension, compensation, or 
dependency and indemnity compensation based on an original 
claim, a claim reopened after final disallowance, or a claim 
for increase will be the date of receipt of the claim, or the 
date entitlement arose, whichever is later.  See 38 U.S.C.A. 
§ 5110; 38 C.F.R. § 3.400.

The veteran contends that he should be awarded an effective 
date of June 23, 1976, for his grant of service connection 
for PTSD.  In this regard, the veteran argues that his claim 
for service connection for "fast heart beat", received by 
the RO on June 23, 1976, should be accepted as the date of 
his claim for service connection for PTSD.  Furthermore, the 
veteran argues that his anxiety, stress and nervousness, for 
which he was treated prior to December 15, 1993, were 
actually symptoms of PTSD.  

The Board notes that a specific claim in the form prescribed 
by the Secretary of Veterans Affairs must be filed in order 
for benefits to be paid to any individual under the laws 
administered by VA. 38 C.F.R. § 3.151.  The term "claim" or 
"application" means a formal or informal communication in 
writing requesting a determination of entitlement or 
evidencing a belief of entitlement, to a benefit.  38 C.F.R. 
§ 3.1(p).  "Date of receipt" generally means the date on 
which a claim, information or evidence was received by VA.  
38 C.F.R. § 3.1(r).

Any communication or action indicating an intent to apply for 
a benefit may be considered an informal claim.  38 C.F.R. § 
3.155.  

The Board notes that during the pendency of the veteran's 
appeal VA revised 38 C.F.R. § 3.400(q).  See 71 Fed. Reg. 
52,455-52,457 (Sept. 6, 2006).  The amended regulation became 
effective October 6, 2006.  As revised, the provisions under 
the previous version of 38 C.F.R. § 3.400(q)(2), which 
concerned service department records, was removed.  The 
amended regulation reflects the provisions of former 
paragraph (q)(1)(ii), noted above, as new paragraph (q)(2).  
Otherwise, there are no substantive changes to 38 C.F.R. § 
3.400(q) that have an effect on the veteran's pending claim.  

The record documents that the veteran clearly filed an 
informal claim for service connection for PTSD on December 
15, 1993.  With respect to the veteran's contentions, the 
Board simply does not find that the veteran's June 23, 1976 
claim for service connection for "fast heart beat" can be 
construed as a claim for service connection for PTSD.  
Nothing in the veteran's application for benefits or 
associated communications evidences an intent to file a claim 
for service connection for PTSD.  The Board likewise does not 
find anything in the veteran's December 1987 application for 
benefits for service connection for anxiety neurosis or other 
related communications that demonstrates an intent to file a 
claim for service connection for PTSD.  In this regard, a 
statement from the veteran associated with an October 1988 VA 
Form 9 (Appeal to Board of Veterans' Appeals) reflects his 
report of anxiety, stress, and nervousness all originating 
during his active service period.  In particular, the veteran 
reported that, "I was expose [sic] to stress [and] 
tenseness, dangers [and] death in service [and] has [sic] 
lived with it to this date."  It is noteworthy that at the 
time of his October 1988 statement, the veteran did not have 
a diagnosis of PTSD.  

The veteran's claim for service connection for a psychiatric 
disability (anxiety neurosis) was denied by the Board in a 
January 12, 1989 decision.  The veteran's anxiety, stress, 
and nervousness that he associated with his service (and 
alleged were symptoms of PTSD) were considered at that time.  
As no exception to finality applies, the January 12, 1989 
Board decision is final.  See 38 U.S.C.A. § 7104 (West 2002); 
38 C.F.R. § 20.1100 (2007).  (The veteran's motion to revise 
or reverse the Board's January 12, 1989 decision based on 
clear and unmistakable error has been dismissed without 
prejudice to refiling in a separate decision by the Board.).  
It is well established that the effective date for a reopened 
claim, after a final disallowance, shall be the date of 
receipt of the new claim or date entitlement arose, whichever 
is later.  See 38 C.F.R. § 3.400(q)(1)(ii), (r) (2007).  The 
earliest communication from the veteran that could be 
interpreted as an attempt on his part to reopen his claim for 
psychiatric disability is December 15, 1993.  

The Board has considered the veteran's testimony and written 
contentions with regard to his claim for an earlier effective 
date.  While the Board does not doubt the sincerity of the 
veteran's belief that the effective date for his grant of 
service connection for PTSD should be June 23, 1976, the 
record on appeal does not reflect any information or evidence 
prior to December 15, 1993 that could be construed as a claim 
for PTSD for which an award of service connection could have 
been granted.  As noted above, an award of compensation based 
on an original claim will generally be the date of receipt of 
the claim, or the date entitlement arose, whichever is later.  
38 C.F.R. § 3.400.  Therefore, while the veteran contends 
that the effective date for the grant of service connection 
for PTSD should be earlier than December 15, 1993, the record 
otherwise presents no evidentiary basis for the assignment of 
an earlier effective date.  The governing legal authority is 
clear and specific and VA is bound by it.  As a result, the 
veteran's claim for an earlier effective date is denied.  


ORDER

The appeal is denied.  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


